Case 1:18-cv-03368-RLY-MPB Document 40 Filed 12/02/19 Page 1 of 2 PageID #: 218



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 Christopher McCalley and Marilyn McCalley
 Individually and as Parents of Patrick
 McCalley, Deceased;

                Plaintiffs,                      Case No: 1:18-cv-03368-RLY-MPB
 v.

 Carmel Clay School Corporation, doing
 business through the Board of School Trustees
 of the Carmel Clay Schools, Carmel High
 School, City of Carmel, Toby Steele, Nicholas
 Wahl, and Carmel Police Officer Phil Hobson,

                Defendants.

                                   NOTICE OF MEDIATION

        Come now the parties, by counsel, and hereby file this notice with the court pursuant to

 the court’s order of 8/27/2019.

        The parties shall mediate this case on January 20, 2020, at 9:00 a.m. with Kyle Baker,

 The Mediation Group, 8888 Keystone Crossing, Suite 1500, Indianapolis, In; 317-569-3000;

 kbaker@mede8.com.

                                             Respectfully Submitted,


                                             /s/ Sheila M. Sullivan
                                             Sheila M. Sullivan, Atty. No. 14551-49
                                             FLYNN & SULLIVAN, PC
                                             8910 Wesleyan Road, Suite C
                                             Indianapolis, IN 46268
                                             Attorney for Plaintiffs
Case 1:18-cv-03368-RLY-MPB Document 40 Filed 12/02/19 Page 2 of 2 PageID #: 219




                                             /s/ Libby L. Roberts
                                             Liberty L. Roberts, Atty. No. 23107-49
                                             CHURCH CHURCH HITTLE + ANTRIM
                                             10765 Lantern Road, Suite 201
                                             Fishers, IN 46038
                                             Attorney for Defendants Carmel Clay School
                                             Corporation, Carmel High School, and Toby Steele


                                             /s/ Paul T. Belch
                                             Paul T. Belch, Atty. No. 18533-49
                                             Travelers Staff Counsel Indiana
                                             P.O. Box 64093
                                             St. Paul, MN 55164-0093
                                             Attorney for Defendants City of Carmel and
                                             Carmel Police Officer Phil Hobson


                                 CERTIFICATE OF SERVICE

 The undersigned hereby certifies that, on this 2nd day of December, 2019, a copy of the foregoing
 was filed electronically. Notice of this filing will be sent to the following parties by
 electronically by operation of the Court’s CM/ECF system.

 Paul T. Belch Travelers                     Liberty L. Roberts
 Staff Counsel of Indiana                    Church Church Hittle & Antrim
 pbelch@travelers.com                        lroberts@cchalaw.com




                                                2
